                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 DeSHAWN ST. CLAIR,                              )
                                                 )
                Plaintiff,                       )
                                                 )
          v.                                     )          No. 4:19-CV-393 RWS
                                                 )
 EXPERIAN,                                       )
                                                 )
                Defendant,                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff’s motion to proceed in forma pauperis on appeal.

When the Court dismissed this action, it certified in writing that an appeal would not be taken in

good faith. The motion is denied. See 28 U.S.C. § 1915(a)(3).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff's motion to proceed in forma pauperis on appeal

[Doc. #9] is DENIED.

       Dated this 6th day of June, 2019.




                                                 RODNEY W. SIPPEL
                                                 UNITED STATES DISTRICT JUDGE
